Citation Nr: 1531558	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-21 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for eye disability, to include as due to exposure to herbicides or as secondary to service-connected disability.

2.  Entitlement to service connection for skin disability of the feet, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

During the hearing, the Veteran withdrew claims previously on appeal, including a claim for increased rating for diabetes mellitus type II, a claim for increased rating for right ear hearing loss, and a claim for service connection for left ear hearing loss.  The withdrawal of these claims was confirmed in an April 2015 statement from the Veteran's representative.  Accordingly, these matters are no longer before the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Upon review of the electronic claims file, the Board believes that additional development on the remaining claims on appeal is warranted.

With respect to the claim for service connection for eye disability, the Veteran has expressed in various written statements and during his Board hearing that the condition had its onset in service.  He noted that he was treated for styes multiple times in service.  In the alternative, the Veteran has contended that his eye disability is related to his service-connected diabetes mellitus or is due to herbicide exposure.  

The Veteran's service treatment records do include a notation of styes times 5 over the course of several weeks, as noted in May 1967.  He was assessed with probable staph infection. 

However, while the Veteran was afforded VA examinations in November 2009 and November 2012, those examiners did not provide an opinion as to whether the Veteran's eye disability is directly related to service, and only provided an opinion on secondary service connection.  

The November 2009 examiner noted that the Veteran's cataract was not related to diabetes because cataracts were extracted before diabetes was diagnosed in 2009.
He found that macular degeneration was related to retinal surgery and not to diabetes; the retinal surgery occurred before diabetes was diagnosed.  He also determined that increased intraocular pressure right eye was related to retinal surgery and not to diabetes since it was noted before diabetes was diagnosed.

The November 2012 examiner determined that there were no complications of diabetes related to the eyes, as his current blindness in the right eye was related to history of retinal detachment, unrelated to diabetes.

The Veteran also contends that his symptoms of diabetes began well prior to his diagnosis and that his was borderline diabetic for many years, and that the earlier onset of these symptoms should be considered in any opinion addressing secondary etiology.  As noted, the VA examiners did not provide any additional rationale for the opinions outside of noting that the Veteran's eye problems began before diabetes was diagnosed.

Given the foregoing, the Board believes that additional opinion on the Veteran's claimed eye disability as to direct and secondary etiology is warranted.

With respect to the claimed skin disability, during the Veteran's Board hearing, he testified that he began having skin problems of the feet in service.  He noted that he served in Vietnam in a hot and damp climate.  He indicated that he suffered from athlete's foot, rashes and toe nail fungus in service, and that he suffers from similar symptoms at present.

The Board notes that while the Veteran's skin problems are not documented in service, for any case where a veteran is seeking service connection, due consideration should be given to the places, types, and circumstances of such veteran's service as shown by his service records.  38 U.S.C.A. § 1154(a).

In this case, the Veteran's reports of skin problems related to the weather conditions in Vietnam are consistent with the circumstances of his well-documented service in Vietnam.

Moreover, the Veteran's symptoms of skin rashes and fungus are capable of lay observation. The Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, while the Board accepts that the Veteran suffered from skin-related problems of the feet in service, the question remains as to whether the Veteran has a skin disability related to service.

Again, while the Veteran was afforded a VA examination, that examiner only indicated that the Veteran's onychomycosis is not due to his type II diabetes.

For the foregoing reasons, the Board finds that the examinations of records are inadequate, and an additional medical opinion is necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the since January 2013.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. 

2.  The AOJ should take appropriate steps to send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the remaining claims on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

3.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should refer the electronic claims file to an appropriate medical professional.  The entire claims file, to include electronic claims file, must be made available to the designated examiner. If an examination is necessary, one should be provided. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Eye- With respect to the claimed eye disorder, the examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that 1) any current eye disability had its onset in service or is otherwise medically related to service, to include notation of styes and treatment or exposure to herbicide therein; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected diabetes mellitus.  

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

Skin - With respect to the claimed skin disability of the feet the examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disability of the feet 1) had its onset in service, to include herbicide exposure therein, or is otherwise medically related to service; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected diabetes mellitus.   

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is asked to specifically consider and address 1) the Veteran's report of earlier onset of diabetic symptoms/indication of borderline diabetes prior to confirmed diagnosis and 2) the Veteran's statements regarding the onset of his feet skin symptoms, including athlete's foot and rashes related to his service in Vietnam in a hot and damp climate. For the sake of this examination the examiner is asked to accept that these symptoms occurred as reported by the Veteran. 

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  The AOJ should undertake any additional development deemed warranted.
 
4. Then, AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




